Exhibit 10.1

Privileged & Confidential

CHANGE IN CONTROL SEVERANCE AGREEMENT

CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) dated as of March 28,
2014, by and between Spectrum Pharmaceuticals, Inc. (the “Company”), and
            (the “Employee”).

W I T N E S S E T H

WHEREAS, the Company desires to offer certain severance protections to the
Employee if the Employee’s employment with the Company is terminated by the
Company under certain circumstances following a Change in Control.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. DEFINITIONS. For purposes of this Agreement, capitalized terms and phrases
used herein and not otherwise defined shall have the meanings ascribed in this
Section 1:

(a) “Accrued Benefits” shall mean: (i) (A) any unpaid Base Salary through the
date of termination; (B) reimbursement for any unreimbursed business expenses
incurred through the date of termination; and (C) any accrued but unused
vacation time in accordance with Company policy, in each case, payable within
sixty (60) days following the applicable termination of employment (or such
earlier date as may be required by applicable law); and (ii) all other accrued
and vested payments, benefits or fringe benefits to which the Employee shall be
entitled in accordance with the applicable compensation arrangement or benefit
plan or program of the Company.

(b) “Base Salary” shall mean the Employee’s annual base compensation rate for
services paid by the Company to the Employee at the time immediately prior to
the Employee’s termination of employment, as reflected in the Company’s payroll
records or, if higher, the Employee’s annual base compensation rate immediately
prior to a Change in Control. Base Salary shall not include commissions,
bonuses, overtime pay, incentive compensation, benefits paid under any qualified
plan, any group medical, dental or other welfare benefit plan, non-cash
compensation, or any other additional compensation, but shall include amounts
reduced pursuant to the Employee’s salary reduction agreement under Section 125,
132(f)(4) or 401(k) of the Internal Revenue Code, if any, or a nonqualified
elective deferred compensation arrangement, if any, to the extent that in each
such case the reduction is to base salary.

(c) “Board” shall mean the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

(d) “Cause” shall mean the Employee engaging in any of the following: (i) fraud,
misappropriation, embezzlement or acts of similar dishonesty; (ii) conviction
of, or plea of nolo contendere to a felony; (iii) any illegal use of drugs or
excessive use of alcohol in the workplace; (iv) intentional and willful
misconduct that may subject the Company to criminal or civil liability;
(v) breach of the Employee’s duty of loyalty to the Company or diversion or
usurpation of corporate opportunities properly belonging to the Company;
(vi) the knowing breach of any Company confidentiality agreement to which the
Employee is a party; (vii) disregard of the Company policies and procedures;
(viii) insubordination, (ix) failure to satisfactorily perform the duties of the
Employee’s position, or (x) violation of any material provision of this
Agreement, including, without limitation, Section 5 hereof, in each case, as
determined by the Company in its sole discretion. The Company’s lack of
immediate action with respect to conduct of the Employee that would constitute
Cause hereunder shall not preclude the Company from taking later action on such
act or taking action with respect to another such act committed by the Employee.

(e) “Change in Control” shall mean the consummation of the first transaction
following the date hereof, whether in a single transaction or in a series of
transactions, that results in (i) the holders of the outstanding voting
securities of the Company as of the date hereof ceasing to hold a majority of
the outstanding voting securities of the Company or its successor, or (ii) a
sale of all or substantially all of the assets of the Company on a consolidated
basis.

(f) “Code Section 409A” shall mean Internal Revenue Code Section 409A and the
treasury regulations and other official guidance promulgated thereunder from
time to time.

(g) “Good Reason” shall mean the occurrence of any of the following events,
without the express written consent of the Employee, unless such events are
fully corrected in all material respects by the Company within thirty (30) days
following written notification thereof by the Employee to the Company: (i) a
material diminution in the Employee’s Base Salary and employee benefits package
in the aggregate as in effect immediately prior to a Change in Control; (ii) a
material diminution in the Employee’s duties, authorities or responsibilities
(other than temporarily while physically or mentally incapacitated or as
required by applicable law) as in effect immediately prior to a Change in
Control; (iii) a relocation of the Employee’s primary work location by more than
fifty (50) miles from its location as in effect immediately prior to a Change in
Control that also results in a material increase in the Employee’s commuting
distance; or (iv) a material breach of this Agreement by the Company. The
Employee shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within ninety (90) days after
the first occurrence of such circumstances, and actually terminate employment
within thirty (30) days following the expiration of the Company’s cure period as
set forth above. Otherwise, any claim of such circumstances as “Good Reason”
shall be deemed irrevocably waived by the Employee.

2. TERM

(a) At-Will Employment. The Employee acknowledges and agrees that the Employee’s
employment with the Company is and shall remain “at-will” and the Employee’s
employment with the Company may be terminated at any time and for any reason (or
no reason) by the Company or the Employee, with or without notice. During the
period of the Employee’s employment with the Company, the Employee shall perform
such duties and fulfill such responsibilities as reasonably requested by the
Company from time to time commensurate with the Employee’s position with the
Company.

 

2



--------------------------------------------------------------------------------

(b) Expiration. Notwithstanding any other provisions herein to the contrary, in
the event that a Change in Control is consummated and the Employee remains in
the continued employment of the Company through the first anniversary of such
Change in Control, this Agreement shall expire automatically as of such date,
and thereafter, all of the rights and obligations of the Employee and the
Company hereunder shall become null and void and without any further legal force
or effect whatsoever.

3. CHANGE IN CONTROL SEVERANCE BENEFITS.

(a) BENEFITS UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the
Employee’s employment by the Company is terminated (x) by the Company other than
for Cause (and other than due to death or physical or mental incapacity), or
(y) by the Employee for Good Reason, in each case, within twelve (12) months
following the occurrence of a Change in Control, the Company shall pay or
provide the Employee with the following benefits, subject to the Employee’s
continued compliance with the obligations in Sections 4, 5 and 6 hereof.

(i) The Accrued Benefits.

(ii) An amount equal to the Employee’s monthly Base Salary rate (but not as an
employee), paid monthly for a period of twelve (12) months following such
termination; provided that to the extent that the payment of any amount
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A, any such payment scheduled to occur during the first sixty
(60) days following such termination shall not be paid until the sixtieth
(60th) day following such termination and shall include payment of any amount
that was otherwise scheduled to be paid prior thereto.

(iii) The impact of the Employee’s termination of employment under this
Section 3(a) with respect to any outstanding long-term incentive program awards
shall be governed by all of the terms and conditions of such program and the
applicable award documentation thereunder.

(b) OTHER TERMINATIONS. The parties intention under this Agreement is to provide
severance benefits only under the circumstances expressly enumerated under
Section 3(a) hereof. Unless otherwise determined by the Company in its sole
discretion, in the event of a termination of the Employee’s employment with the
Company for any reason (or no reason) or at any time other than as expressly
contemplated by Section 3(a) hereof, the Employee shall not be entitled to
receive any severance benefits or other further compensation from the Company
hereunder whatsoever, except for the Accrued Benefits and any other rights or
benefits to which the Employee is otherwise entitled pursuant to the
requirements of applicable law.

(c) OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with
the Company, on the request of the Company, the Employee shall promptly resign
from any position as an officer, director or fiduciary of any Company-related
entity.

(d) EXCLUSIVE REMEDY. The amounts payable to the Employee following termination
of employment hereunder shall be in full and complete satisfaction of the
Employee’s rights under this Agreement and any other claims that the Employee
may have in respect of the Employee’s employment with the Company or any of its
affiliates in connection with any termination of employment contemplated
hereunder, and the Employee acknowledges that such amounts are fair and
reasonable, and are the Employee’s sole and exclusive remedy, in lieu of all
other remedies at law or in equity, with respect to the termination of the
Employee’s employment hereunder or any breach of this Agreement.

 

3



--------------------------------------------------------------------------------

4. RELEASE; NO MITIGATION; NO SET-OFFS. Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee delivers to the Company and does
not revoke a general release of claims in favor of the Company substantially in
the form of Exhibit A attached hereto. Such release shall be executed and
delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following termination. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Employee as a result of employment by a subsequent employer. The
Company’s obligations to pay the Employee amounts hereunder shall not be subject
to set-off, counterclaim or recoupment by amounts owed by the Employee to the
Company or any of its affiliates.

5. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY; NONDISPARAGEMENT.

(i) The Employee recognizes that by reason of the Employee’s provision of
services to the Company, the Employee has acquired confidential information and
trade secrets concerning research and development, know-how, processes and
techniques, technical data, customers, sales prospects, distribution, pricing
and cost information, and marketing plans and proposals, financial data and the
intellectual property of the Company (collectively, the “Proprietary
Information”), the use or disclosure of which could cause the Company
substantial loss and damages that could not be readily calculated and for which
no remedy at law would be adequate; provided that Proprietary Information does
not include any information that (A) is or becomes available to the general
public or is generally available within the relevant business or industry other
than as a result of an action by the Employee in breach of this Agreement, or
(B) the Employee receives or has received on a non-confidential basis from a
source other than the Company. Accordingly, the Employee covenants and agrees
with the Company that, for the period commencing on the date hereof and ending
on the first anniversary of the date that the Employee ceases to provide
services to the Company, the Employee will not at any time, except in
performance of the Employee’s obligations to the Company or with the prior
written consent of the Company, directly or indirectly, disclose or reveal to
any person, entity or other organization or use for the Employee’s own benefit
any Proprietary Information known to the Employee unless disclosure is required
by law, regulation or legal process (including, without limitation, by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) in connection with any proceeding by or before a
governmental or judicial authority, regulatory or administrative body or
securities exchange. For purposes of this Agreement, Proprietary Information may
be in any medium or form, including, without limitation, physical documents,
computer files or disks, videotapes, audiotapes, and oral communications.

 

4



--------------------------------------------------------------------------------

(ii) In the event that the Employee is requested or required by law, regulation
or legal process to disclose any Proprietary Information, the Employee shall
provide the Company with prompt written notice so that the Company may, at its
own cost, seek a protective order or other appropriate remedy. In the event that
such protective order or other remedy is not obtained or the Company waives its
right to seek such an order or remedy, the Employee shall, without liability
under this Agreement, furnish only that portion of such Proprietary Information
or take only such action that, in the opinion of the Employee’s counsel, the
Employee is required to disclose under applicable law, regulation or legal
process; provided that the Employee shall exercise the Employee’s commercially
reasonable efforts to obtain assurance that confidential treatment shall be
accorded any such Proprietary Information.

(iii) The Employee agrees that the Employee will not make, or cause or assist
any other person to make, any statement or other communication, written or
otherwise, to any third party, including, without limitation, books, articles or
writings of any other kind, as well as film, videotape, audio tape,
computer/internet format or any other medium, which impugns, attacks or
criticizes, is misleading or untrue with respect to, or is otherwise disparaging
(or that constitutes trade libel) of the reputation, business, prospects,
products, services or character of any of the Company or the Company or any of
their affiliates or any of their respective directors, officers or employees.
Nothing in this Section 5(a)(iii) shall prohibit the Employee from providing
truthful information in response to a subpoena or other legal process.

(b) INVENTIONS. (i) The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, methods, works of authorship and
other work product, whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any Company resources and/or within the scope of the Employee’s
work with the Company or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Company, and that are
made or conceived by the Employee, solely or jointly with others, during the
period of the Employee’s employment with the Company, or (B) suggested by any
work that the Employee performs in connection with the Company, either while
performing the Employee’s duties with the Company or on the Employee’s own time,
but only insofar as the Inventions are related to the Employee’s work as an
employee or other service provider to the Company, shall belong exclusively to
the Company (or its designee), whether or not patent or other applications for
intellectual property protection are filed thereon (the “Inventions”). The
Employee will keep full and complete written records (the “Records”), in the
manner prescribed by the Company, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company. The Records shall be
the sole and exclusive property of the Company, and the Employee will surrender
them upon the termination of the Employee’s employment with the Company, or upon
the Company’s request. The Employee will assign to the Company the Inventions
and all patents or other intellectual property rights that may issue thereon in
any and all countries, whether during or subsequent to the Employee’s employment
with the Company, together with the right to file, in the Employee’s name or in
the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”). The Employee will, at any time during
and subsequent to the Employee’s employment with the Company, make such
applications, sign such papers, take all rightful oaths, and perform all other
acts as may be requested from time to time by the Company to perfect, record,
enforce, protect, patent or register the Company’s rights in the Inventions, all
without additional compensation to the Employee from the Company. The Employee
will also execute assignments to the Company (or its designee) of the
Applications, and give the Company and its attorneys all reasonable assistance
(including the giving of testimony) to obtain the Inventions for the Company’s
benefit, all without additional compensation to the Employee from the Company,
but entirely at the Company’s expense.

 

5



--------------------------------------------------------------------------------

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Employee. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Employee hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Employee’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company that
cannot be assigned in the manner described herein, the Employee agrees to
unconditionally waive the enforcement of such rights. The Employee hereby waives
any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Employee’s benefit by virtue of the Employee being an
employee of or other service provider to the Company.

(c) RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Employee may
retain the Employee’s rolodex and similar address books provided that such items
only include contact information.

(d) REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 5. The Employee agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its affiliates and
their Confidential Information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Employee from obtaining other suitable employment during the period in which the
Employee is bound by the restraints. The covenants contained in this Section 5
are independent covenants and shall be enforceable by the Company regardless of
any claims that the Employee shall have against the Company or any of its
affiliates, whether under this Agreement or otherwise. The Employee further
covenants that the Employee will not challenge the reasonableness or
enforceability of any of the covenants set forth in this Section 5. It is also
agreed that each of the Company’s affiliates will have the right to enforce all
of the Employee’s obligations to that affiliate under this Agreement, including
without limitation pursuant to this Section 5.

 

6



--------------------------------------------------------------------------------

(e) REFORMATION. In the event that any of the covenants contained in this
Section 5 shall be determined by any court of competent jurisdiction to be
unenforceable for any reason whatsoever, then any such provision or provisions
shall not be deemed void, and the parties hereto agree that said limits may be
modified by the court and that said covenants contained in this Section 5 shall
be amended in accordance with said modification, it being specifically agreed by
the parties that it is their continuing desire that the covenants contained in
this Section 5 be enforced to the full extent of its terms and conditions or if
a court finds the scope of the covenants unenforceable, the court should
redefine the covenants so as to comply with applicable law.

6. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of all claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of all claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee’s employment with the Company. The Employee
agrees to promptly inform the Company if the Employee becomes aware of any
lawsuit involving such claims that may be filed or threatened against the
Company or its affiliates. The Employee also agrees to promptly inform the
Company (to the extent that the Employee is legally permitted to do so) if the
Employee is asked to assist in any investigation of the Company or its
affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Employee for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by the Employee in complying with this Section 6.

7. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the remedy at law for any breach of any of the provisions of Section 5 or
Section 6 hereof may be inadequate and, accordingly, the Employee covenants and
agrees that the Company shall, in addition to any other rights and remedies to
which the Company and its affiliates may have under applicable law, be entitled
to equitable relief, including, without limitation, injunctive relief, without
bond or other necessity, and to the remedy of specific performance with respect
to any breach or threatened breach of such covenants, as may be available from
any court of competent jurisdiction. In the event of a material violation by the
Employee of Section 5 or Section 6 hereof, any severance being paid to the
Employee pursuant to this Agreement or otherwise shall immediately cease, and
any severance previously paid to the Employee shall be immediately repaid to the
Company.

 

7



--------------------------------------------------------------------------------

8. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 8 hereof, no party may assign or delegate any
rights or obligations hereunder without first obtaining the written consent of
the other party hereto. The Company may assign this Agreement to any successor
to all or substantially all of the business and/or assets of the Company;
provided that the Company shall require such successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.

9. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

At the address (or to the facsimile number) shown

in the books and records of the Company.

If to the Company:

Spectrum Pharmaceuticals, Inc.

11500 S. Eastern Avenue, Suite 240

Henderson, NV 89052

Attention: Legal Department

e-mail: legal@sppirx.com

With a copy to (which shall not constitute notice):

Spectrum Pharmaceuticals, Inc.

11500 S. Eastern Avenue, Suite 240

Henderson, NV 89052

Attention: Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

8



--------------------------------------------------------------------------------

10. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

11. SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

12. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

13. GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations of
the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Nevada,
without regard to the choice of law provisions thereof. Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Nevada or the United States District Court for Nevada and the
appellate courts having jurisdiction of appeals in such courts. In that context,
and without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally (a) submits in any proceeding relating to this
Agreement or the Employee’s employment by the Company or any affiliate, or for
the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Nevada, the court of the United States of America for the State of Nevada, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agrees that all claims in respect of any such Proceeding shall be heard and
determined in such Nevada State court or, to the extent permitted by law, in
such federal court, (b) consents that any such Proceeding may and shall be
brought in such courts and waives any objection that the Employee or the Company
may now or thereafter have to the venue or jurisdiction of any such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same, (c) WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY OR ANY
AFFILIATE OF THE COMPANY, OR THE EMPLOYEE’S OR THE COMPANY’S PERFORMANCE UNDER,
OR THE ENFORCEMENT OF, THIS AGREEMENT, (d) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at the Employee’s or the Company’s address as provided in
Section 9 hereof, and (e) agrees that nothing in this Agreement shall affect the
right to effect service of process in any other manner permitted by the laws of
the State of Nevada. The parties acknowledge and agree that in connection with
any dispute hereunder, each party shall pay all of its own costs and expenses,
including, without limitation, its own legal fees and expenses.

 

9



--------------------------------------------------------------------------------

14. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director of the Company as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement together with all exhibits hereto (if
any) sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

15. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b) CODE SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. To
the extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Employee and the Company of the applicable provision without
violating the provisions of Code Section 409A.

(ii) To the extent required for purposes of Code Section 409A, if applicable, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amount or
benefit upon or following a termination of employment unless such termination is
also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Notwithstanding anything to the contrary in this Agreement, if
the Employee is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall not be made or
provided until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Employee, and (B) the date of the Employee’s death, to the extent required under
Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 15(b)(ii) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Employee in a lump
sum, and all remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

 

10



--------------------------------------------------------------------------------

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code Section 409A, the
Employee’s right to receive installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SPECTRUM PHARMACEUTICALS, INC.

By:  

  

Name:   Title:   EMPLOYEE By:  

 

Name:  

Title:

 

Change in Control Severance Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I,             , in consideration of and subject to the performance by Spectrum
Pharmaceuticals, Inc. (together with its subsidiaries and successors, the
“Company”), of its obligations under the Change in Control Severance Agreement
dated as of March 28, 2014 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its respective affiliates,
subsidiaries and direct or indirect parent entities and all present, former and
future directors, officers, agents, representatives, employees, successors and
assigns of the Company and/or its respective affiliates, subsidiaries and direct
or indirect parent entities (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 3 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 3 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

 

A-1



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, (iii) claims under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, (iv) claims related to
reimbursement of ordinary and reasonable business expenses in accordance with
the Company’s policies in effect from time to time, and (v) claims relating to
any outstanding equity-based award on the date of termination in accordance with
the terms thereof.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

 

A-2



--------------------------------------------------------------------------------

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

11. I hereby acknowledge that Sections 3 through 9, 11, and 13 through 15 of the
Agreement shall survive my execution of this General Release.

12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

A-3



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:  

 

    DATED:   NAME:  

 

     

 

A-4